Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/6/21 overcome the rejection set forth under 35 USC 112 in the office action mailed 9/24/20, as well as the rejections set forth under 35 USC 102. The amendments do not overcome the rejections set forth under 35 USC 103 in the previous office action, which have been maintained and extended to the remainder of the claims as necessitated by the amendments. The discussion of the rejections has been updated as necessitated by the amendments. Newly added claim 21 is also rejected below.

Claim Rejections - 35 USC § 103
Claims 1, 3, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (U.S. PG Pub. No. 2009/0275491).
In paragraph 17 Komatsubara discloses a lubricating composition comprising a salicylate detergent. In paragraph 43 Komatsubara discloses that the salicylate detergent is derived from an alkylphenol where the alkyl group is derived from an olefin having 10 to 40 carbon atoms, within the range recited in amended claims 1 and 16, and that the olefin can be a butene polymer, as recited in amended claims 1 and 16. In paragraph 43 Komatsubara discloses that the olefin is preferably a straight-chain olefin, implying that the butene is preferably n-butene, as specifically recited in amended claims 1 and 16. In paragraph 41 Komatsubara discloses that the alkyl group preferably 
In paragraph 17 Komatsubara discloses that the composition also comprises an oil of lubricating viscosity, meeting the limitations of component (a) of claim 11. The salicylate detergent of Komatsubara does not require propene-derived alkylphenol and therefore meets the limitations of claim 12. In paragraphs 50-53, 82-87, and 89-92 Komatsubara discloses that the composition can comprise various additives recited in claim 13, including polyisobutylene succinimide dispersants as recited in claims 18-19 In paragraph 83 Komatsubara discloses that the phosphorus-containing anti-wear agents can be zinc salts of various esters, including thiophosphoric acid esters, meeting the limitations of the zinc dialkyldithiophosphate of component (c) of claim 11 as well as claims 17 and 19. In paragraphs 17 and 29-37 Komatsubara discloses that the composition further comprises an overbased sulfonate detergent, meeting the limitations of the additional detergent of claim 13. In Table 1 (paragraph 135) Komatsubara discloses that the composition can comprise overbased calcium sulfonate 
In paragraph 47 Komatsubara discloses that the salicylate detergent has a base number of 0 to 500. Since the metal ratio will increase with base number, and a base number of 500 indicates substantial overbasing, the base number range of Komatsubara implied a range of metal ratios overlapping the range recited in claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toman (U.S. PG Pub. No. 2012/0247412) in view of Komatsubara.
In paragraph 15 Toman discloses a method of lubricating a heavy duty diesel (compression ignited) engine, as recited in claims 16 and 20, with a heavy duty lubricating oil composition comprising an oil of lubricating viscosity. In paragraphs 73 and 75 Toman discloses that the composition comprises a polyisobutylene succinimide dispersant and a zinc dialkyldithiophosphate antiwear agent, meeting the limitations of claims 17-19. In paragraph 78 Toman discloses that the composition can comprise 
The discussion of Komatsumbara in paragraph 3 above is incorporated here by reference. Komatsubara discloses a detergent meeting the limitations of component (b) of claims 16-20, and teaches that it is useful in diesel engine lubricants. It therefore would have been obvious to one of ordinary skill in the art to use the detergent of Komatsubara as the salicylate detergent in the heavy duty diesel engine lubricant of Toman.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. Applicant argues that the claimed composition produces unexpectedly superior results, and provides a declaration by Mosier in support of this position. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate superior results commensurate in scope with the claims. See MPEP 716.02(d). In this case, the overbased detergents of claim 1 can comprise anymetal, can have an R group ranging from 8 to 48 carbon atoms, and can have any metal ratio across a broad range. The compositions recited in claims 11 and 16 can further comprise any amount of any base oil, and broad (claim 11) or unlimited (claim 16) concentration ranges of the overbased detergent. The examples supplied by applicant, however, use a specific calcium overbased detergent having a tetra(n-butenyl) substituent, and compositions comprising 1.7 or 1.14% by weight of the detergent. It is unclear that superior results would be maintained across the full scope of the detergent concentration, noting that a comparison of EX2 and EX3 indicates that the friction, .
Additionally, applicant asserts that no prima facie case has been set forth because Komatsubara does not specifically teach the claimed metal ratio. As discussed in the rejection, Komatsubara discloses detergents having a TBN of 0 to 500. Both TBN and metal ratio are measures of overbasing, and are correlated with each other, since a bigger excess of overbasing metal leads to an increase in both metal ratio and TBN. As explained in paragraph 39, a neutral detergent (TBN of 0) has a metal ratio of 1. A highly overbased detergent, which requires a substantial excess of overbasing metal, accordingly has a metal ratio far greater than 1, or 1.5. It is noted that the detergent used in the declaration of Mosier has a TBN of 180 and a metal ratio of 3. The TBN range of Komatsubara therefore defines a range of metal ratios which overlap the extremely broad claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771